DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claims 1, 2, and 5 are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5: The claim recites the limitation "the aqueous non-phytotoxic electrolyte" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (EP2769619A1) in view of Somers (“The fungitoxicity of metal ions”, Annals of Applied Biology, Volume 49, Issue 2, 1961, pages 246-253), Sivakumar et al (“Effect of Ammonium Carbonate and Sodium Bicarbonate
on Anthracnose of Papaya”, Phytoparasitica 30, 5, 2002, pages 486-492), Ghadiri et al (“Study on Antifungal Activity of Some Salts on Growth and Dry Rot Development of Fusariumsolani (Mart.) Sacc.” American-Eurasian Journal of Agriculture & Environmental Sciience, 13 (5): 668-672, 2013), and El-Desouky et al (“Effect of Ozone Gas on Degradation of Aflatoxin B1 and Aspergillus
Flavus Fungal”, Journal of Environmental & Analytical Toxicology, 2:2, 2012, pages 1000128-1 – 100128-6). 

Claim 1: Hermann teaches an electrolyzed water composition comprising: 
dissolved ozone (see e.g. [0023] of Hermann), and free accessible chlorine (FAC) (see e.g. [0022] of Hermann) concentration in the range of ~50-200 ppm (50-200 mg/L, see e.g. [0022] of Hermann), which overlaps with the claimed range of 10 to 1000 ppm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 
wherein the electrolyzed water composition is formed from an aqueous electrolyte solution (see e.g. [0022] of Hermann), wherein the aqueous electrolyte comprises at salts, in which the salts are selected from: 
at least one salt selected from alkali metal chloride (NaCl and/or KCl, see e.g. [0014] of Hermann).

Hermann does not explicitly teach including the following additional salts:
at least one salt selected from alkali metal carbonate, alkali earth metal carbonate, and ammonium carbonate, or any combination thereof; and 
at least one salt selected from alkali metal nitrate, alkali earth metal nitrate, and ammonium nitrate, or any combination thereof; and 

Hermann teaches the water composition is used on plants to prevent the spore germination of fungi (see e.g. abstract of Hermann). Somers teaches that magnesium, sodium, and potassium nitrates have fungicidal uses (see e.g. abstract and Table 1 of Somers). Sivakumar teaches that ammonium carbonate and sodium carbonate can be used can inhibit anthracnose (see e.g. abstract of Sivakumar). Ghadiri teaches that ammonium phosphate, potassium carbonate, potassium bicarbonate, sodium carbonate and sodium bicarbonate can inhibit Fusariumsolani (see e.g. abstract of Ghadiri). Therefore, it would have been obvious to modify the composition of Hermann to include alkali metal and alkali earth metal nitrates, ammonium carbonate, sodium carbonate, ammonium phosphate, potassium carbonate, potassium bicarbonate, and sodium bicarbonate as taught in Somers, Sivakumar, and Ghadiri to protect the plants from the above harmful fungi. KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success‘ and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Hermann does not explicitly teach the following:
dissolved ozone in a concentration of 0.1 ppm to 750 ppm



The limitation claiming “the aqueous electrolyte solution preserves plants by rehydration” is an intended use/function. MPEP § 2144.07 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Herman in view of Somers Sivakumar, Ghadiri, and El-Desouky teaches all the required compounds of the composition and would be capable of preserving plants by rehydration.

Claim 2: Herman in view of Somers, Sivakumar, Ghadiri, and El-Desouky discloses at least one alkali earth metal chloride (MgCl2, see e.g. [0014] of Hermann).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Somers, Sivakumar, Ghadiri, and El-Desouky as applied to claim 1 above, and in further view of Biggs et al (“Control of Alternaria Infection of Fruit of Apple Cultivar Nittany with Calcium Chloride and Fungicides”, American Phytopathological Society, 1993, pages 1-11). 

Claim 5: Herman in view of Somers, Sivakumar, Ghadiri, and El-Desouky discloses the aqueous electrolyte solution comprises: 
sodium chloride (NaCl) (see e.g. [0014] of Hermann)
magnesium nitrate (Mg(NO3)2) and one or more alkali metal nitrates selected from the group consisting of sodium nitrate (NaNO3), potassium nitrate (KNO3), and any combination thereof (see e.g. abstract of Smokers)

Hermann does not explicitly teach including the following additional salts:
calcium chloride (CaCl2). 

Hermann teaches the water composition is used on plants to prevent the spore germination of fungi (see e.g. abstract of Hermann). Hermann already teaches that alkali earth metal chlorides are suitable. Biggs teaches that calcium chloride can inhibit  Alternaria. Therefore, it would have been obvious to modify the composition of Hermann to include calcium chloride as taught in Biggs to protect the plants from the above harmful fungi. KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success‘ and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended 

Response to Arguments
Applicant’s arguments filed on 06/08/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hermann. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795